Citation Nr: 0426393	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-20 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to residuals of a right 
ankle and leg fracture.

2.  Entitlement to service connection for a left ankle 
disability, to include as secondary to residuals of a right 
ankle and leg fracture.

3.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to residuals of a right 
ankle and leg fracture.

4.  Entitlement to service connection for a left wrist 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1958.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 RO decision that, inter alia, 
denied the veteran's claims for service connection for right 
knee, left ankle, bilateral hip, and left wrist disabilities.  
The veteran perfected an appeal as to these issues. 


FINDINGS OF FACT

1. No right knee disability was shown in service, and no 
current right knee disability is medically related to service 
or to the service-connected right ankle/leg disability

2.  No ankle disability was shown in service, and no current 
right or left ankle disability is medically related to 
service or to the service-connected right ankle/leg 
disability.  

3.  No hip disability was shown in service, and no current 
hip disability is medically related to service or to the 
service-connected right ankle/leg disability.  

4.  Any left wrist problems in service were acute and 
transitory, and the veteran does not have a current, chronic 
left wrist disability.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2003).

2.  The criteria for service connection for a left ankle 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2003).

3.  The criteria for service connection for bilateral hip 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2003).

4.  The criteria for service connection for a left wrist 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA) in 
November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  Regulations implementing the 
VCAA are set forth at 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  The VCAA and its 
implementing regulations eliminate the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and include enhanced duties to notify 
a claimant for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In March 2002, the RO denied the 
veteran's claims for service connection.  He was properly 
notified of the outcome as well as the reasoning behind the 
adverse decision in a March 2002 letter.  The Board concludes 
that the discussion in the March 2002 RO decision, statement 
of the case (issued in November 2002), and numerous letters 
over the years (including the November 2001 VCAA letter) 
informed the veteran of the information and evidence needed 
to substantiate his claims and complied with VA's 
notification requirements.  Specifically, the Board concludes 
that the RO decision, SOC, and various letters informed him 
of:  why the evidence on file was insufficient to grant 
service connection; what evidence the record revealed; what 
VA was doing to develop the claim; and what information and 
evidence was needed to substantiate his claims.  The November 
2001 VCAA letter specifically informed him of what he should 
do in support of the claim, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was, for 
the most part, informed to submit everything he had with 
regard to his claims for service connection.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the instant case, the November 
2001 VCAA letter was issued prior to the March 2002 RO 
decision which denied his claims for service connection.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made exhaustive efforts 
to develop the record.  All relevant records are on file to 
include the veteran's VA outpatient records.  In addition, he 
was afforded a VA joints examination in August 2002 that 
addressed the critical matter in this case, namely the 
etiology of his disabilities.  In sum, the Board finds that 
the record contains sufficient evidence to make a decision on 
the claims.  VA has fulfilled its duty to assist with regard 
to the veteran's claims. 

In this appeal, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran, and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under these circumstances, the Board finds that a decision on 
each of the claims on appeal, at this juncture, is 
appropriate.

II.  Factual Background

The veteran served on active duty from August 1953 to 
December 1958.  His March 1953 pre-enlistment examination 
report reflects that the veteran's upper and lower 
extremities were within normal limits.  In March 1957, he 
presented for treatment, reporting that a wall locker had 
fallen on his left hand.  He complained that his left hand 
hurt when he moved such up or down.  Hot soaks and use of an 
Ace wrap were recommended.  A March 1957 X-ray study of the 
left hand and wrist did not reveal an old or recent disease 
or injury.  On discharge examination in December 1958, his 
upper and lower extremities were normal. 

In an August 1960 statement, an acquaintance of the veteran 
indicated that the veteran had broken his left leg in a 
football game in 1954.  

A December 1960 VA examination report does not reflect any 
right knee, left ankle, hip, or left wrist complaints or 
diagnoses. 

In December 1960, service connection was granted for a right 
ankle disability.

VA outpatient treatment records, dated in 2001 and 2002, show 
that the veteran complained of leg cramping. 

An August 2002 VA compensation examination report shows that 
the veteran reported that he had right knee, hip, and left 
ankle problems because of his service-connected right ankle 
disability.  He said he injured his left wrist in service in 
March 1957, when a locker fell on his left hand.  It was 
noted that X-rays taken at that time did not reveal any 
evidence of old or recent disease or injury.  Following his 
discharge from the military, he said, he worked in a lumbar 
yard.  He said he was a mason tender/assistant for 8 to 10 
years, carrying bricks and mortar up ladders to scaffolding 
or staging areas.  He said he stopped working as a mason when 
his right ankle repeatedly collapsed.  Thereafter, he said, 
he became a school bus driver, and worked in this profession 
for 30 years.  As for complaints, he said he had occasional 
right knee problems with no weakness or swelling; he said he 
had occasional hip and left ankle pain; and he said he had a 
lack of normal strength in his left wrist.  A physical 
examination and X-ray studies were completed.  X-rays of the 
right knee revealed a minor abnormality; and X-rays of the 
left ankle, hips, and left wrist were normal.  The relevant 
clinical impression was status post contusion of the left 
wrist-no residuals.  There were no clinical impressions 
regarding the right knee, left ankle, or hips.  It was 
specifically noted that the left ankle and hips were within 
normal limits.  

The examiner opined that the veteran's difficulties with his 
knees, left ankle, and both hips were minor and associated 
with a stressful and demanding occupational work history in 
civilian life, especially while working as a mason tender or 
assistant, in which he carried heavy loads of bricks and 
mortar up ladders.  It was noted that the veteran's minimal 
chondromalacia patellae and left ankle pain were not related 
to his service injuries.  



III.  Analysis

Service connection may be established for disability due to 
disease or injury incurred in or aggravated during active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or is aggravated by a service-
connected disability.  Id; see also Allen v. Brown, 7 Vet. 
App. 439 (1995).

A.  Right Knee, Hips, and Left Ankle

The veteran's service medical records (1953-1958) are 
negative for any complaints, treatment, or diagnoses 
regarding the right knee, left ankle, or hips.  There are no 
indications of right knee, left ankle, or hip problems from 
the 1960s through the 1990s.

VA outpatient treatment records dated in 2001 and 2002 
reflect that the veteran complained of leg cramping.

An August 2002 VA compensation examination report reflects 
the opinion that the veteran did not have any right knee, 
left ankle, or hip disabilities.  It was also  noted that any 
difficulties the veteran had with his knees, left ankle, and 
both hips were minor and associated with a stressful and 
demanding occupational work history in civilian life, 
especially while working as a mason tender or assistant, in 
which he carried heavy loads of bricks and mortar up ladders.  
It was specifically noted that the veteran's minimal 
chondromalacia patellae (knee) and left ankle pain were not 
related to his service injuries (i.e., his service-connected 
right ankle/leg disability).  

The Board emphasizes that service connection is only 
available for disability resulting from disease or injury 
that was incurred or aggravated in service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and held 
that "[i]n the absence of proof of a present disability[,] 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  It is again noted that the August 2002 VA 
examination report does not reflect current diagnoses of 
chronic right knee, left ankle, or hip disabilities.  

However, even assuming, arguendo, that-based on the VA 
examiner's comments-the veteran does suffer from current 
right knee, hips, and left ankle disabilities, the medical 
evidence establishes that there is no medical relationship 
between any such disabilities and either service or the 
service-connected ankle/leg disability.  Notably, the August 
2002 VA medical opinion, discussed above, related the 
veteran's problems to his post-service occupational history.  
Significantly, neither the veteran nor his representative has 
presented or alluded to the existence of any contrary medical 
evidence opinion (i.e., competent evidence on file that links 
such to a disease, injury or event (e.g., parachute jumping) 
in service or to a service-connected right ankle disability).  

B.  Left Wrist

A review of the veteran's service medical records reveals 
that he presented for treatment in March 1957, complaining 
that a locker had fallen on his left hand.  X-ray studies 
were normal.  Use of an ace wrap and hot soaks were 
recommended.  Thereafter, there are no further indications of 
left wrist complaints during service.  At the time of his 
discharge examination, his upper extremities, including his 
wrist, were deemed within normal limits.

There are no indications of left wrist problems from the 
1960s through the 1990s.

In August 2002, the veteran underwent a VA examination.  The 
examination report reflected the in-service history of a left 
hand injury.  Following an examination, the clinical 
impression was status post contusion of the left wrist with 
no residuals.  In other words, a chronic left wrist 
disability was not diagnosed.  Moreover, neither the veteran 
nor his representative has presented or alluded to the 
existence of any contrary medical opinion (i.e., establishing 
that the veteran does, in fact, suffer from a current left 
wrist disability).  

In the absence of competent evidence that the veteran 
currently suffers from the disability for which service 
connection is sought, there is nothing upon which to 
predicate a grant of service connection.  

C.  Conclusion

For all the foregoing reasons, each of the claims for service 
connection currently on appeal must be denied.  

The Board has considered the veteran's assertions in reaching 
its decisions on these claims, and does not doubt the 
sincerity of his beliefs.  However, as the veteran is a 
layperson without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter, such as whether he, in fact, suffers 
from a current disability, or whether there is a medical 
relationship between any such disability and either service 
or a service-connected disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine in adjudicating each of the 
claims on appeal.  However, in the absence of competent and 
persuasive evidence establishing that the criteria for 
service connection are met for any of the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  53-56 
(1990). 


ORDER

Service connection for a right knee disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a left wrist disability is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



